DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to amendment filed 06/01/2022.
Status of the claims

Claims 2-5, 7-12, 14-23 were pending, claim 23 has been canceled, claim 24 has been added.  Therefore, claims  2-5, 7-12, 14-22 and 24 are currently pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 is being considered by the examiner.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-12 and 14-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Than et al. (US 20150193719, hereafter Than (IDS provided by Applicant) in view of Sivasubramanian et al. (US 10877669, hereafter Sivasubramanian) and  in view of Kuchmann-Beauger et al. (US 20140149446, hereafter Kuchmann-Beauger).

Regarding claim 1, Than discloses: A computer-implemented method comprising: 
receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
 identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query (Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data ); 
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel); 
Than didn’t disclose, but Sivasubramanian discloses: determining a partition attribute used to relate data among the data partitions (Sivasubramanian [C34L22-45] discloses: some partitions of a given table may include only items having the same hash key attribute value. In this example, a partition identified by a Partition ID value of A stores only messages having the hash key attribute value “Bob”);
using one or more values of the partition attribute to identify a particular data partition of the structured data dataset (Sivasubramanian [C34L22-45] discloses : Another group of Bob's messages (those with range key attribute values 200-299) are stored in a partition identified by a Partition ID value of B. This partition also stores messages having a hash key attribute value of “Sue”, specifically, those messages having range key values of 1-50. Yet another group of Bob's messages (those with range key attribute values 300-399) are stored in a partition identified by a Partition ID value of C);
	assigning each of the database queries to a different data partition of the
structured data dataset including assigning a partition a particular database query to the particular data partition identified using the one or more values of the partition attribute (Sivasubramanian [C39L54 to C40L10] discloses : the query may be directed to the one or more other partitions, and these additional query targets may be retrieved, as in 1350. For example, the number of items matching both the specified hash key value and the specified range key condition may be larger than the number of items stored in each partition of the table. In another example, because of the order in which items are sorted and stored in the table and/or assigned to various partitions (e.g., in embodiments in which items are sorted in a particular order and assigned to a particular partition according their range key values), the targeted items may cross a partition boundary);
	executing each of the database queries on the data partition to which the
database query is assigned (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
plurality of database queries (Sivasubramanian [C40L15-21] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1360, where all of the one or more items matching both the hash key value and the range key condition are retrieved from the initially targeted partition); and
	combining the obtained values from the different data partitions into a
result dataset (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query); and
Than and Sivasubramanian are analogous art because they are in the same field of endeavor, executing the queries. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Sivasubramanian, in order for maintain data in partitions. The suggestion/motivation to combine is to maintain data in partitions stored on respective computing nodes in the system.
Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.
Regarding claim 3, Than as modified discloses: the computer-implemented method of claim 2, comprising: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter  for `Palo Alto`.); and
 applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 4, Than as modified discloses: The computer-implemented method of claim 2, comprising: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 5, Than as modified discloses: The computer-implemented method of claim 2, comprising: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
 providing, for display on the user interface, graphical elements identifying the one or more keywords  (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Regarding claim 7, Than as modified discloses: The computer-implemented method of claim 2, comprising: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 8, Than as modified discloses: The computer-implemented method of claim 2, comprising: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 9, Than as modified discloses: A system comprising: one or more computers; and 
one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising (Than [0119]) 
receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
 identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query(Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data );
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel);
Than didn’t disclose, but Sivasubramanian discloses: determining a partition attribute used to relate data among the data partitions (Sivasubramanian [C34L22-45] discloses: some partitions of a given table may include only items having the same hash key attribute value. In this example, a partition identified by a Partition ID value of A stores only messages having the hash key attribute value “Bob”);
using one or more values of the partition attribute to identify a particular data partition of the structured data dataset (Sivasubramanian [C34L22-45] discloses : Another group of Bob's messages (those with range key attribute values 200-299) are stored in a partition identified by a Partition ID value of B. This partition also stores messages having a hash key attribute value of “Sue”, specifically, those messages having range key values of 1-50. Yet another group of Bob's messages (those with range key attribute values 300-399) are stored in a partition identified by a Partition ID value of C);
	assigning each of the database queries to a different data partition of the
structured data dataset including assigning a partition a particular database query to the particular data partition identified using the one or more values of the partition attribute (Sivasubramanian [C39L54 to C40L10] discloses : the query may be directed to the one or more other partitions, and these additional query targets may be retrieved, as in 1350. For example, the number of items matching both the specified hash key value and the specified range key condition may be larger than the number of items stored in each partition of the table. In another example, because of the order in which items are sorted and stored in the table and/or assigned to various partitions (e.g., in embodiments in which items are sorted in a particular order and assigned to a particular partition according their range key values), the targeted items may cross a partition boundary);
	executing each of the database queries on the data partition to which the
database query is assigned (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
plurality of database queries (Sivasubramanian [C40L15-21] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1360, where all of the one or more items matching both the hash key value and the range key condition are retrieved from the initially targeted partition); and
	combining the obtained values from the different data partitions into a
result dataset (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query); and
Than and Sivasubramanian are analogous art because they are in the same field of endeavor, executing the queries. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Sivasubramanian, in order for maintain data in partitions. The suggestion/motivation to combine is to maintain data in partitions stored on respective computing nodes in the system.
Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.
Regarding claim 10, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.); and 
applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);
, wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 11, Than as modified discloses: The system of claim 9, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 12, Than as modified discloses: The system of claim 9, wherein the operations comprise: identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and 
providing, for display on the user interface, graphical elements identifying the one or more keywords (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

Regarding claim 14, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 15, Than as modified discloses: The system of claim 9, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 16, Than as modified discloses: A non-transitory computer-readable recording medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
receiving a natural language query submitted by a user (Than [0023; 0027] discloses: receiving the queries from the client such as the business questions as “what is the turnover in the ‘product’ organization?”);
identifying, based on the natural language query, one or more attributes or metrics from a structured data dataset corresponding to the natural language query (Than [0027] discloses: analysis regarding a set of semantic items, a semantic item may be associated with one or more terms, questions, models and/or metrics; and semantic items associated with business models/ structured data );
in response to receiving the natural language query and based on the identified one or more attributes or metrics, performing structured search operations including: generating a plurality of database queries for processing on separate data partitions of the structured data dataset (Than [0057] discloses: he query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. The analytic concept builder 264 may call back to the analytic processor 218 with chunk requests, and the calculator 260 may execute the chunk requests in parallel);
	Than didn’t disclose, but Sivasubramanian discloses: determining a partition attribute used to relate data among the data partitions (Sivasubramanian [C34L22-45] discloses: some partitions of a given table may include only items having the same hash key attribute value. In this example, a partition identified by a Partition ID value of A stores only messages having the hash key attribute value “Bob”);
using one or more values of the partition attribute to identify a particular data partition of the structured data dataset (Sivasubramanian [C34L22-45] discloses : Another group of Bob's messages (those with range key attribute values 200-299) are stored in a partition identified by a Partition ID value of B. This partition also stores messages having a hash key attribute value of “Sue”, specifically, those messages having range key values of 1-50. Yet another group of Bob's messages (those with range key attribute values 300-399) are stored in a partition identified by a Partition ID value of C);
	assigning each of the database queries to a different data partition of the
structured data dataset including assigning a partition a particular database query to the particular data partition identified using the one or more values of the partition attribute (Sivasubramanian [C39L54 to C40L10] discloses : the query may be directed to the one or more other partitions, and these additional query targets may be retrieved, as in 1350. For example, the number of items matching both the specified hash key value and the specified range key condition may be larger than the number of items stored in each partition of the table. In another example, because of the order in which items are sorted and stored in the table and/or assigned to various partitions (e.g., in embodiments in which items are sorted in a particular order and assigned to a particular partition according their range key values), the targeted items may cross a partition boundary);
	executing each of the database queries on the data partition to which the
database query is assigned (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query):
	obtaining, from the structured data dataset, values for the identified one or
more attributes or metrics from the different data partitions in response to the
plurality of database queries (Sivasubramanian [C40L15-21] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1360, where all of the one or more items matching both the hash key value and the range key condition are retrieved from the initially targeted partition); and
	combining the obtained values from the different data partitions into a
result dataset (Sivasubramanian [C39L54 to C40L10] discloses : returning a response that includes one or more attribute values of one or more items matching both the hash key value and the range key condition, as in 1370, where some of the one or more items matching both the hash key value and the range key condition may be retrieved from different partitions: each sub-query may be executed independently and responsible for calculating the result of a chunk of the overall query); and
Than and Sivasubramanian are analogous art because they are in the same field of endeavor, executing the queries. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Sivasubramanian, in order for maintain data in partitions. The suggestion/motivation to combine is to maintain data in partitions stored on respective computing nodes in the system.
Than didn’t disclose, but Kuchman-Beauger discloses: providing, for display on a user interface: an indication of the identified one or more attributes or metrics from the structured data dataset (Kuchmann-Beauger [0058] discloses: visualizations to the user’s business include the value) and 
a graphical representation based on the combined values in the result dataset for the identified one or more attributes or metrics. (Kuchmann-Beauger [0059] discloses with the measures of the user's question, form a valid structured query. Embodiments may return a couple of suggested queries (represented as chart to the user), together with the total value).
Than and Kuchmann-Beauger are analogous art because they are in the same field of endeavor, providing natural language interface for searching a database. It would have been obvious to one of ordinary skill in the art, at the time of filling, to modify Than, to include the teaching of Kuchmann-Beauger, in order for interpreting nature language query. The suggestion/motivation to combine is to interpretation of the user’s questions with respect to the data and metadata of the underlying structure data source.

Regarding claim 17, Than as modified discloses: The non-transitory computer-readable recording medium of claim 16, wherein the operations comprise: based on the natural language query, generating a filter to apply to the values for the identified one or more attributes or metrics (Kuchman-Beauger [0062] discloses: the user asks for `my city`. Knowing that there is a mapping between `Palo Alto` in the user profile and a value inside the data underlying the dimension `City`, embodiments may automatically generate a structured query with a filter for `Palo Alto`.); and
 applying the filter to the obtained values for the identified one or more attributes or metrics (Kuchman-Beauger [0043] discloses constraints given by the data and metadata/attribute of the data warehouse have been applied to infer query semantics);

wherein the graphical representation is based on the filtered values for the one or more attributes or metrics (Kuchman-Beauger [0228] discloses. a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 18, Than as modified discloses: The non-transitory computer-readable recording medium of claim 16, wherein the operations comprise: generating one or more terms of the natural language query by tokenizing the natural language query (Kuchman-Beauger [0042] discloses.  semantic units (comparable to a parse tree in natural language processing)and Successive tokens that satisfy some constraints and these semantic units of recognized entities form parts of potential structured queries that might fulfill the user's information need); and 
assigning a meaning or interpretation to each of the one or more terms, wherein identifying the one or more attributes or metrics is based further on the meaning or interpretation assigned to each of the one or more terms (Kuchman-Beauger [0079] discloses. plugins applying natural language patterns (e.g., for range queries), These plugins jointly capture lower-level semantic information to interpret a user's question in the context of the data warehouse metadata/attribute).
Regarding claim 19, Than as modified discloses: The non-transitory computer-readable recording medium of claim 16, wherein the operations comprise: 
Identifying one or more keywords included in the one or more attributes or metrics or the natural language query (Kuchman-Beauger [0036; 0040] discloses:  the user's questions with respect to the data and metadata/attribute of the underlying structured data source); and
 providing, for display on the user interface, graphical elements identifying the one or more keywords (Kuchman-Beauger [0228] discloses:  a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).
Regarding claim 20, Than as modified discloses: The non-transitory computer-readable recording medium of claim 16, wherein the operations comprise: based on the one or more attributes or metrics, selecting a type of visualization for the obtained values for the one or more attributes or metrics, wherein the graphical representation includes the selected type of visualization (Kuchman-Beauger [0058] discloses: provide visualizations to the user's business. Thus, a user who types `revenue` as question is not necessarily interested in the total revenue achieved by the company since its existence (which a query comprising only of the measure would return).
Regarding claim 21, Than as modified discloses: The non-transitory computer-readable recording medium of claim 16, wherein the operations comprise: based on the one or more attributes or metrics, selecting a first attribute or metric for presentation in rows of the graphical representation and a second attribute or metric for presentation in columns of the graphical representation (Kuchman-Beauger [0228] discloses: a Q&A framework according to embodiments answers questions in NL or keywords, and outputs results in a dashboard containing charts, tables, and the like).

	Regarding claim 22, Than as modified discloses: The computer-implemented method of claim 2, wherein: a data table in the structured data dataset is split among multiple of the data partitions, each of the multiple partitions including a portion of the data table, and executing a database query on the assigned data partition comprises performing one or more operations on data retrieved from the portion of the data table included in the assigned data partition (Than  [0057] discloses: the query may be split into smaller "chunk" requests. Each chunk/partitions request may be responsible for calculating the result of a chunk of the overall query. [0058; 0025] discloses: the client data may be divided into shards, each shard may be a subset of the client data, the client data such as data tables).

	Regarding claim 24, Than as modified discloses: The computer-implemented method of claim 2, comprising: wherein using one or more values of the partition attribute to identify a particular data partition of the structured data dataset comprises: processing a value of the partition attribute through a hash function (Sivasubramanian [C33L20-58] discloses: the method may include the data store dividing the items in the table into two or more partitions dependent on a hash of their respective hash key attribute values); and
	identifying the particular data partition based on determining that the particular data
partition has a partition attribute value that corresponds to the processed value of the partition
attribute (Sivasubramanian [C39L34-52] discloses: the query to a partition that comprises an initial target of the query, dependent on the specified hash and range values, and retrieving information about one or more targets of the query (e.g., attribute values of the items targeted by the query) from that partition).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY NGUYEN whose telephone number is (571)272-4025.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CINDY NGUYEN/Examiner, Art Unit 2161